Citation Nr: 1443702	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-49 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to July 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the proceeding is associated with the claims file.

The Virtual VA paperless claims processing system contains a transcript of the Veteran's hearing testimony and copies of VA medical records that were already considered by the RO. The remainder of the documents in that file are either irrelevant or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) does not contain any documents in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his June 2014 hearing, the Veteran reported symptoms that appear to be worse than described at the time of the April 2012 VA examination.  For example, he told the examiner that he spent five to six days in bed each month due to his headaches, yet he testified that they incapacitate him for approximately four days per week.  Therefore, the Board finds that an additional examination is needed to assess the current, combined effect that his service-connected disabilities have on his employability.

In addition, the Veteran testified that he participated in vocational rehabilitation through VA in Boise, Idaho.  Thus, the AOJ should secure any available vocational rehabilitation records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any available vocational rehabilitation records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the combined effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

The examiner should discuss the symptoms and functional impairment caused solely by the Veteran's service-connected disabilities, including any functional impact resulting from the medications used to treat those disabilities.  He or she should also address the combined effect of those disabilities on his ability to engage in any type of full-time employment.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



